﻿First of all, Sir, I wish to convey to you my delegation's congratulations on your election to the presidency of the thirty-ninth session of the General Assembly. Your well-known personal and profession-al qualities, clearly shown throughout your fruitful work in the United Nations, offer a guarantee that our work will be conducted by firm and expert hands.
I can assure you that in the performance of your task you may count on the sincere co-operation of the delegation of Spain.
182.	It gives me special satisfaction to recall the praiseworthy work done by the President of the Assembly's thirty-eighth session, Mr. Jorge Illueca, who occupied the highest position in Panama and also devoted himself to the work of that session
183.	On behalf of my delegation, I, too, wish to give a cordial welcome to the new Member of the Organization, Brunei Darussalam, the admission of which adds to the community of sovereign nations. We wish that nation all the best in its new life as an independent State.
184.	We are living through particularly difficult times. We are witnessing a recrudescence of violence and terrorism, an exacerbation of old conflicts, a worsening, for most people, of the economic crisis, in brief, the persistence of a climate of insecurity and international tension.
185.	However, we have today institutions and multilateral mechanisms with which, despite their imperfections, we can face these challenges. They are, in fact, the appropriate means for solving global problems, assuming there is the political will to use them correctly. I am referring especially to the United Nations. And in this context, the recent appeal by the Secretary-General for multilateralism could not have been more opportune. My delegation supports that fully.
186.	With idealism, but also with realism, the Government of Spain has inscribed among its priorities for foreign policy the defence of the purposes and principles of the Charter of the United Nations, and I can assure you, Mr. President, that we will do whatever is within our reach to strengthen the Organization.
187.	Peace requires security as a prerequisite, but only with justice can it attain its fullness.
188.	Spain today has taken on the moral commitment to contribute to the attainment of a safer and more just international order. Because we wish there to be a safer world, we consider it a priority to make considerable strides in the areas of detente and disarmament. We remain convinced, however, that these strides would be short-lived were we not to make efforts at the same time to attain a more just economic and social order.
189.	We continue to experience moments of tension in international relations, made worse by the break in the dialogue between the major Powers and by the arms race. Present levels of weapons are dangerous as well as costly. We cannot disregard the general cry, particularly by the young, who call for us to put an end, without further delay, to such shocking escalation.
190.	We are absolutely convinced that it is possible to attain balance at a lower level of armaments without endangering the legitimate security interests of each State.
191.	We have made various appeals, which we reiterate at this time, for the United States and the Soviet Union to resume their talks as soon as possible. We believe that at these times of mistrust and uncertainty any proposal aimed at restoring effective dialogue should be welcome. It is in this spirit that the President of the Government of Spain made a statement in support of the so-called initiative of the five continents, begun last May by the Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania.
192.	Some recent indications support our conviction that the doors to dialogue remain open. Today, more than ever, we must expand such avenues of communication towards a rebirth of the spirit and practice of detente.
193.	But, together with dialogue between the great Powers, all States, whether nuclear or not, are in duty bound to promote the causes of disarmament and detente. Spain, within the framework of the Western system of security, of which it is a part, as well as through its participation in the various multilateral forums, will spare no efforts to that end.
194.	Within the framework of the United Nations, we hope that the Conference on Disarmament may shortly conclude a comprehensive nuclear-test-ban treaty and that it will achieve the results which everyone desires with regard to the prohibition of chemical weapons. In both areas, existing obstacles, including that of verification, should not prove insoluble. At the same time, we hope that the Conference on Disarmament will pay special attention to the risks of militarization of outer space which, were it to become a reality, would be a new and serious factor of instability and insecurity.
195.	While arms reduction and control are essential to the maintenance of international security, we cannot forget the decisive importance which confidence-building measures have for the process of disarmament; these measures are aimed at reducing international tension and at strengthening rationality and stability in international relations. Spain is taking an active part in the Conference on Confidence- and Security-building Measures and Disarmament in Europe, at Stockholm, which followed the Madrid meeting of representatives of the participating States of the Conference on Security and Cooperation in Europe, and trusts that the Stockholm Conference will be able to adopt concrete and effective measures. Our delegation, without giving up any of its basic principles, is willing to analyse and take into account the points of view which may be presented by other groups of countries. In keeping with its position at the Madrid meeting, my country will try to bring about a rapprochement among the parties and thus safeguard the basic principles that make for coexistence and co-operation.
196.	While we wish to build real and lasting peace, we must also endeavour to eliminate the deep causes of conflicts: injustice and oppression.
197.	Torture, arbitrary detention and forced disappearances continue to be current practice in many regions of the world. Political persecution still forces citizens of some countries to go into exile. Racial discrimination afflicts many societies; its most odious and intolerable manifestation is the system of apartheid
198.	Despite that painful fact, we cannot disregard the important role played by the United Nations and other international organizations in the definition, recognition, protection and promotion of fundamental rights and freedoms. Owing largely to their activities, more and more States are accepting the obligation to report on the status of human rights within their borders, are agreeing to recourse by their citizens to multilateral forums and are agreeing to be investigated. But there is still a long way to go towards perfecting and completing present control mechanisms.
199.	The Government of Spain, while it continues to develop its constitutional tenets, is willing to continue co-operating with the international system for the defence of human rights. In the framework of the United Nations, we took part this year, for the first time, in the work of the Commission on Human Rights, whose role we regard as of crucial importance.
200.	This session of the General Assembly is to consider a draft convention on torture and other cruel, inhuman or degrading treatment or punishment, which has been submitted to it by the Commission on Human Rights. We believe that this draft, to which my Government attaches great importance, is ripe for adoption and that, through a negotiating effort, it will be possible to overcome the difficulties that still remain and to adopt the convention at this session.
201.	A stable and peaceful world can only be based on a more just and better balanced economic and social order. The improvement and restructuring of international economic relations constitute one of the great challenges faced by the international com-munity.
202.	The international economy is suffering one of its deepest crises. Given the global nature of that crisis, the solutions can only be global too.
203.	It is true that the picture for some countries is less disquieting than it was last year, owing, among other things, to the increase of the activities in the sphere of the Organisation for Economic Co-operation and Development and to the gradual recovery of international trade. But the effects of the crisis continue to be felt particularly severely and intensely in the less-developed countries.
204.	The foreign debt not only is the main hindrance to development for many countries, but also threatens the very survival of the international financial system. Spain is open to any proposals that may include new ideas for solving this difficult problem, without losing sight of the possibilities offered by present avenues for renegotiation, among them the IMF. But we should not forget that we are faced with a question that should not be approached on a strictly financial basis.
205.	High interest rates in the United States lead to a massive capital flow into the North American market and press upwards the rates in other countries. That is still another road-block to economic recovery. It hampers international trade and com-pounds the problems of the debtor countries.
206.	Protectionist trends are being reaffirmed in the international market. Thus a vicious circle is created, which prevents developing countries from reconciling economic progress with the servicing of their foreign debt.
207.	Many developing countries have had to face an economic crisis while, at the same time, opening new ways to democratic participation by their citizens. It is a tribute to the democratic system that the impact of adjustment measures implemented by those countries has not led in many of them to the social and political turmoil that some had predicted. Nevertheless, maintaining these recession-inducing policies for too long could lead to a social explosion whose consequences would be felt throughout the international community.
208.	As the Secretary-General states in his report on the work of the Organization "If we do not address current economic problems seriously and urgently, we will not be able to confine them to the economic sphere alone. In our world of growing economic interdependence, impoverished people faced perpetually with a variety of overwhelming economic and social crises constitute not only a challenge to international conscience, but a threat of international stability as well."
209.	All of us must learn the lesson of this crisis, which is none other than the irreversible economic interdependence of the world and the close interrelationship of economic and political phenomena.
210.	Spain, a country that has had to undergo democratic transition and consolidation at a time when adjustments have been required because of the economic crisis, stands in solidarity with the developing countries in the situation they are facing. Thus, my Government has authorized all bilateral and multilateral negotiations designed to alleviate the effects of the crisis on those countries.
211.	The United Nations has played an important part in the struggle against underdevelopment through its co-operation programmes for development, emergency aid, training and research, and food aid. We are convinced that in the present circumstances it is called upon to play an even more important part. In this context, the final launching of global negotiations at this session of the General Assembly could be one of the most appropriate means of finding a lasting solution to the present crisis.
212.	I have chosen to focus my statement on the three major challenges that the international community faces on its path towards coexistence based on security, respect for human rights, and economic and social development. Now, however, I shall refer to some of the regional problems of special interest to my Government.
213.	My country continues to be concerned about developments in Central America, where the living conditions and safety of the citizens continue to deteriorate. We have repeatedly stated that in our view the deep causes of the long-standing crisis in the region are unjust economic and social structures and that the trends we note towards growing militarization merely contribute to a worsening of the situation and could turn the isthmus into an area of endemic confrontation. On the other hand, the tendency to place internal conflicts or differences between States in the context of global confrontation between the major Powers not only is an obstacle to the solution of the present crises and the age-old problems of the countries of Central America, but also threatens world peace.
214.	Since the beginning of 1983, Spain has been actively supporting the peace initiative of the countries in the Contadora Group and the tireless efforts made to reach a regional agreement based on the principles of non-intervention, non-interference, non-use of force or the threat of force, and real respect for human rights as enshrined by the United Nations.
215.	Spain feels itself closely linked to that region and is especially alive to the aspirations of its inhabitants to peace and well-being. We are pleased, therefore, at the rapprochement that seems to be taking place between Western Europe, of which we are a part, and Central America, to which we are joined by fraternal bonds. We believe that Europe should spare no efforts on either the economic or the political level that could contribute to attaining a peace that is possible and a prosperity that is legitimate. In this connection, we regard the initiative taken by President Monge, of Costa Rica, which will bear fruit at the end of this week in the meeting at San Jose of the Ministers for Foreign Affairs of the five Central American countries, the four countries of the Contadora Group, the 10 countries members of the European Economic Community, and Spain and Portugal, as an extremely important one, and we hope that it will contribute to the attainment of those goals.
216.	In the South Atlantic, the future of the Malvinas Islands continues to be a major source of concern for the international community. In addition, it is a source of tension between the United Kingdom and Argentina. We urge those Governments to resolve their sovereignty dispute through negotiation in such a way that the territorial integrity of Argentina may be restored and due account taken of the interests of the population, in keeping with United Nations resolutions.
217.	By historical, political and cultural tradition, nothing that occurs in the Mediterranean area can be alien to Spain. My Government watches with especial attention the problems and developments in the Maghreb region. We trust that the treaties of fraternity between Algeria, Tunisia and Mauritania and the treaty of union between Morocco and the Libyan Arab Jamahiriya will, instead of creating two opposing axes, result in benefits for an increasingly united and peaceful Maghreb. We continue to believe that such a peace can be achieved only if the Saharan conflict is settled. The United Nations and the Organization of African Unity [OAU] have set forth quite clearly the principles and means by which that can be done. My Government will spare no effort and will co-operate as called upon by the parties concerned or by the United Nations and the OAU whenever such co-operation can contribute towards a just and stable peace in the region.
218.	The question of Cyprus continues to be a source of tension in the eastern Mediterranean. We reiterate our appeal for a compromise that can ensure the sovereignty, independence and territorial integrity of Cyprus and promote peaceful coexistence between the two communities settled there.
219.	At the thirty-eighth session, I tried to set forth clearly the position of the Government of Spain with regard to the tragedy of Lebanon, the question of Palestine and the war between Iran and Iraq. I shall not repeat what I said at that time, but I do feel it opportune briefly to mention some of the most recent events there, since they may have a bearing on the evolution of the problems of the Near and Middle East.
220.	In Lebanon we have recently witnessed bloody and painful events that have shocked the conscience of mankind. Nevertheless, even amidst so much grief, the spirit of the Lebanese people, reaffirming its independence, sovereignty and identity, has survived intact. We must welcome the recent efforts towards reconciliation made by the Lebanese them-selves, efforts that have been supported by many Arab countries—notably, by the Syrian Arab Republic and Saudi Arabia.
221.	The Palestinian people, although increasingly secure in its identity, continues to be deprived of its rights and its homeland. Of late, in addition to the traditional difficulties inherent in so extremely complex a problem as that of the Middle East, a certain climate of confusion and division has come to prevail within the PLO. Only the security created by unity and cohesion can lead to the creation of the conditions necessary for a negotiated, just and lasting solution.
222.	Such a solution, we must repeat, can only be based on withdrawal from all occupied Arab territories, respect for the legitimate rights of the Palestinian people, and the security of all States of the region, including Israel. However, it will be difficult to begin to move towards peace if the Israeli Government does not abandon its settlement policy.
223.	The war between Iran and Iraq compels us to reissue to its leaders our earlier appeal that they evince the flexibility needed to put an end to a conflict that has for four years now had tragic consequences for the peoples of two friendly countries. We trust that a compromise may be reached that will allow them to coexist in peace and to preserve their sovereignty and territorial integrity. We are aware that the human and material losses caused by the spread of hostilities to the Gulf are not as severe as the death and destruction the belligerents have suffered, but we do ask that the free and peaceful passage of vessels from third countries through those waters be assured.
224.	In other geographic areas as well there are problems that continue to be a source of concern to my Government.
225.	In keeping with United Nations resolutions on the situation in Afghanistan and in Kampuchea, which we have supported, we believe that the withdrawal of foreign troops is a necessary prerequisite for the peoples of those two countries to be able freely to choose the political system best suited to their interests.
226.	With regard to the problems in southern Africa, we would cite with hope and interest such accords as the Agreement on Non-Aggression and Good Neighbourliness between Mozambique and South Africa, signed at Nkomati on 16 March 1984, and talks such as those that led to the agreement between Angola and South Africa, reached at Lusaka on 16 February 1984. It is still premature to be optimistic. However, those events, as well as the recent meetings between leaders of South Africa and SWAPO, should impel us to encourage a development that could lead to the rapid independence of Namibia through the implementation, without further delay, of Security Council resolution 435 (1978) and the cessation of all aggression against Angola and other African front-line States.
227.	I cannot conclude my statement without making reference to a problem that is of very direct concern to my country. My Government is continuing its efforts to find a solution to the anachronistic situation that exists in Gibraltar, the only colony still extant on the continent of Europe. It is a priority objective of Spain's foreign policy to achieve the restoration of its territorial integrity through peaceful means and continued dialogue with the United Kingdom. The Government of Spain reiterates its commitment, in the course of such negotiations and in the future, to respect the legitimate interests of the population of Gibraltar.
228.	Last April my country was honoured by the visit of the Secretary-General. My Government wishes to express to him once again its gratitude for the quiet and devoted work he has been conducting. His effective guidance of the Secretariat and his perseverance in the quest for solutions to such thorny and delicate problems as those of Cyprus, Afghanistan or the Iran-Iraq conflict are worthy of our praise as well as of our support and encouragement.
229.	The forthcoming fortieth anniversary of the United Nations should be for all of us an occasion for profound reflection on the limitations and also on the opportunities that the multilateral system, as en-shrined in the Charter, provides us in facing the challenges of an ever-changing world.
230.	In the meantime, let us through our efforts at this session of the General Assembly contribute to making progress, albeit by small steps, in the quest for a safer, more prosperous and freer world.
